Case 2:21-cv-06819-FMO-AFM Document 6 Filed 08/31/21 Page 1 of 1 Page ID #:19



  1

  2
                                                                       JS -6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    MAURICE HARPER,                        Case No. 2:21-cv-06819 FMO (AFM)
 12
                          Petitioner,
             v.                               JUDGMENT
 13

 14    JASON BLACK,
 15
                          Respondent.
 16

 17         In accordance with the Order Summarily Dismissing Petition for Writ of
 18   Habeas Corpus for Lack of Subject Matter Jurisdiction,
 19         IT IS ORDERED AND ADJUDGED that this action is summarily dismissed
 20   without prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases in
 21   the United States District Court.
 22

 23   DATED: August 31, 2021
 24
                                                      V
                                           ___________________________________
 25
                                                  FERNANDO M. OLGUIN
 26                                          UNITED STATES DISTRICT JUDGE
 27

 28
